NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30107

                Plaintiff-Appellee,             D.C. No. 6:15-cr-00301-AA

 v.
                                                MEMORANDUM*
CHRISTOPHER ALAN SMITH, a.k.a.
Christopher Smith,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Christopher Alan Smith appeals from the district court’s judgment revoking

his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Following a contested hearing, the district court concluded that Smith had


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated a condition of his supervised release that prevented him from “being

present within 100 feet of places where minor children under the age of 18

congregate, such as playgrounds and schools, unless approved by the probation

officer.” Smith argues that the eyewitness testimony relied upon by the court was

unreliable and, thus, insufficient to support revocation of his supervised release.

      To determine whether the evidence was sufficient to support a supervised

release revocation, “we ask whether, viewing the evidence in the light most

favorable to the government, any rational trier of fact could have found the

essential elements of a violation by a preponderance of the evidence.” United

States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal quotations omitted).

The record reflects that the district court found the witness’s testimony that she

saw Smith in the shallow end of a swimming pool surrounded by children “highly

credible,” notwithstanding her failure to observe his tattoos during that event. The

court offered several reasons to support this determination, which were supported

by the record. In view of the credible eyewitness testimony, and the testimony of

Smith’s probation officer that he did not give permission for Smith to be at the

pool, a preponderance of the evidence supported the court’s revocation of Smith’s

supervised release.

      AFFIRMED.




                                          2                                    17-30107